DETAILED ACTION
Applicant has amended claims 1, 2, 4, 7, 12, 15-18, 21, 25, and 26 and added claims 29-30 in the filed amendment on 11/15/2021.  Claims 1-30 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot in new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 12, 15-16, 19-20, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (or hereinafter “Pal”) (US 20190147085 ) in view of  VIJAYAN et al (or hereinafter “Vi”) (US 20190095287).
	As to claim 1, Pal teaches the claimed limitations: 
	“receiving, by a first file system storage node of a file system storage cluster, a request from a client device to access data” as receiving, by a first data intake and query system e.g., machine 3402 (fig. 34, paragraph 895) of a cluster (616) as a first file system storage node of file system storage cluster, search query as a request from client device to access data (fig. 33, paragraphs 598, 604);
	“in response to the request to access the data, determining whether the data is available at the first file system storage node” as in response to the request to access the data, determining whether the data is available at the query acceleration data store 3308 in the data intake and query system 3301 .e.g., if the query also includes a request for datasets that are not in the query acceleration data store 3308 (paragraph 604).  The query acceleration data store 3308 is represented as the first file system storage node;
	 responsive to determining that the data is not available at the first file system storage node: pulling, by a plurality of servers of the first file system storage node, different partitions of the data from a second file system storage node of the file system storage cluster (as if the query also includes a request for datasets that are not in the query acceleration data store 3308 of the data intake and query system 3301, the worker nodes 3306 obtain the other dataset(s) from the other dataset source(s) (paragraph 604).   The other dataset sources is indexers, common storage, external data systems that contain external data stores, or ingested data buffers (paragraphs 417, 419). 
	 The common storage e.g., common storage 4602 of the data intake and query system 3301 (paragraph 834, fig. 46) is represented as a second file system storage node of the file system storage cluster. The other datasets are represented as different partitions);
	“providing, by the plurality of servers of the first file system storage node, the data to the client device” as providing, by the plurality of worker nodes of the system 3301, the results to the client device (paragraph 707);
wherein the first partition of the data is different than the second partition of the data” as if the query also includes a request for datasets that are not in the query acceleration data store 3308 of the data intake and query system 3301, the worker nodes 3306 obtain the other dataset(s) from the other dataset source(s) (paragraph 604).   The other dataset sources is indexers, common storage, external data systems that contain external data stores, or ingested data buffers (paragraphs 417, 419). 
	 The common storage e.g., common storage 4602 of the data intake and query system 3301 (paragraph 834, fig. 46) is represented as a second file system storage node of the file system storage cluster. The other datasets are represented as different partitions).
	The first other dataset of other datasets is represented as the first partition.  The second other dataset of other datasets is represented as the second partition.
	Pal does not explicitly teach the claimed limitation:
	in parallel; 
	wherein the plurality of servers pulling different partitions of the data in parallel comprises: a first server, of the plurality of servers, pulling a first partition of the data from the second file system storage node; concurrently with the first server pulling the first partition of the data from the second file system storage node: a second server, of the plurality of servers, pulling a second partition of the data from the second file system storage node.
	Vi teaches the claimed limitations:
 “pulling, by a plurality of servers of the first file system storage node in parallel, different partitions of the data from a second file system storage node of the file system storage cluster” as restoring as pulling, by a plurality of media agents of the storage manager 210 as a plurality of servers of the first file system storage node, different copies of files in parallel from secondary storage devices in a secondary storage system as a second file system storage node of the file system storage cluster 100 (figs. 1C,1D, 2A, paragraphs 6, 282).  
Restoring as pulling, by a plurality of media agents of the storage manager 210, different copies of files in parallel from secondary storage devices in a secondary storage system comprises: a first selected media agent 1, of the plurality of selected media agents, retrieving  copies of  Files A 235A, B 235B, C 235C, and D 235D in a storage device280A  from the secondary storage subsystem; parallel with the first selected media agent retrieving the copies of files in the storage device 280A from the secondary storage subsystem: a second selected media agent 2, of the plurality of selected media agents, retrieving copies of Files C 235C and A 235A in the storage device 2 from the secondary storage subsystem (abstract, figs. 1D&2, paragraphs 285-287).
In particularly, the parallel restore schedule 225 indicates that Media Agent 1 should be used to obtain copies of Files A 235A, B 2356, C 235C, and D 235D, in that order, and that Media Agent 2 should be used to obtain Files C 235C and A 235A, in that order (paragraphs 286-287). 

 “wherein the plurality of servers pulling different partitions of the data in parallel comprises: a first server, of the plurality of servers, pulling a first partition of the data from the second file system storage node; concurrently with the first server pulling the first partition of the data from the second file system storage node: a second server, of the plurality of servers, pulling a second partition of the data from the second file system storage node” as a plurality of selected media agents retrieving copies of files in parallel comprises: a first selected media agent 1, of the plurality of selected media agents, retrieving  copies of  Files A 235A, B 235B, C 235C, and D 235D in a storage device280A  from the secondary storage subsystem; parallel with the first selected media agent retrieving the copies of files in the storage device 280A from the secondary storage subsystem: a second selected media agent 2, of the plurality of selected media agents, retrieving copies of Files C 235C and A 235A in the storage device 2 from the secondary storage subsystem (abstract, figs. 1D&2, paragraphs 285-287).
 For example, Media Agent 1 270A and Media Agent 2 270B that are selected based on location connection among client, storage device with media agents e.g., same network LAN (paragraphs 282, 284).  
[0287] For instance, the parallel restore schedule 225 indicates vthat Media Agent 1 should be used to obtain copies of Files A 235A, B 2356, C 235C, and D 235D, 
[0288] For instance, parallel data pipelines can be established with Media Agent 1 270A and Media Agent 2 2706 such that at least a portion of the transmission of File A Copy 235A1 occurs in parallel with the transmission of File C Copy 285C2 to the client computing device 220.
The first selected media agent 1 is represented a first server.  The second selected media agent 2 is represented s a second server.  
The secondary storage system subsystem 118 is represented as the second file system storage node.
The copies of  Files A 235A, B 235B, C 235C, and D 235D that is retrieved by the first selected media agent 1 is represented as a first partition.
The copies of Files C 235C and A 235A that is retrieved by the second selected media agent 2 is represented as a second partition;
“wherein the first partition of the data is different than the second partition of the data” as the retrieved copies of  Files A 235A, B 235B, C 235C, and D 235D by the first selected media agent 1 as a first partition is different from  the retrieved copies of Files C 235C and A 235A by the second selected media agent 2 as a second partition (paragraphs 286-287);
	“receiving, by a first file system storage node of a file system storage cluster, a request from a client device to access data” as receiving, by storage manager 140 of a system 100 (paragraphs 96, 99) as a first file system storage node of a file system storage cluster, a request from a client device to restore files A 235A, B 
 “providing, by the plurality of servers of the first file system storage node, the data to the client device” as transmitting copies of file(s), by the media agents of the secondary storage subsystem to the client device 220 (paragraphs 288-289).  For example, transmission of File A Copy 285A1 from Storage Device 1 280A via Media Agent 1 270A to the client computing device 220 (e.g., for storage in the information store 230) completes prior to completion of transmission of File C Copy 285C2 to the client computing device 220 (paragraph 289).
Pal and Vi disclose searching data by nodes. These references are in the same field of the application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Vi’s teaching to Pal’s system in order to provide servers with a fast and efficient mechanism for locating data stored in the secondary storage devices, to allow efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations and/or reduce redundant data stored in the primary storage devices and further to implement parallel restore or retrieve files in secondary storages faster and efficiently.

As to claims 5, 19, Pal and Vi teach the claimed limitation “wherein the first file system storage node and the second file system storage node are connected via a wide 

As to claims 6, 20, Pal and Vi teach the claimed limitation wherein the first file system storage node and the second file system storage node are connected via a local area network” as the primary storage system 104 and secondary storage system 108 are connected via a local area neatwork (Vi: figs. 1A-1C, paragraphs 63, 89; Pal: fig. 33).

As to claim 12, Pal and Vi teach the claimed limitation:
“by a data orchestrator node connected to the first and second file system storage nodes, configuring the first file system storage node to pull the data and nearby data from the second file system storage node in response to the request to access the data from the client device” as storage manager 140 as a orchestrator node connected to a primary storage device as the first file system storage node 104 and the second storage computing device 106 as the second file system storage node, configuring to pull copies from the second storage device 106 in response to restore the data from client device 102 (Vi: figs. 1C-1D, paragraphs 8, 137-139, 302; Pal: paragraph 843).

Claim 15 has the same claimed limitation subject matter as discussed in claim 1; thus claim 15 is rejected under the same reason as discussed in claim 1.  In addition, Pal teaches the claimed limitations:
“a first file system storage node comprising a plurality of servers, each server comprising a respective first processor coupled to a respective first memory” as a first data intake and query system e.g., a first machine  (fig. 34, paragraph 895) as a first file system storage node includes worker nodes as a plurality of servers (fig. 33-34, paragraphs 610-617), each worker node includes processor coupled to a memory (fig. 34, paragraphs 610-613) ; and -4-Application No. 16/568,093 
“a second file system storage node comprising a second processor coupled to a second memory, the second file system storage node connected to the first file system storage node” as a second data intake and query system e.g.,  second machine (fig. 34, paragraph 895) as a first file system storage node includes worker nodes as a plurality of servers (fig. 33-34, paragraphs 610-617), each worker node includes processor coupled to a memory (fig. 34, paragraphs 610-613) , the first data intake and query system connected to the second  data intake and query system (fig. 34, paragraphs 610-613); and -4-Application No. 16/568,093 
	“the first file system storage node configured to: receive, by the first file system storage node, a request from a client device to access data” as receiving, by a first data intake and query system e.g., machine 3402 (fig. 34, paragraph 895) of a cluster (616) as a first file system storage node of file system storage cluster, search query as a request from client device to access data (fig. 33, paragraphs 598, 604);
“provide, by the first file system storage node, the data to the client device” as providing results to the requesting search head 210 of the first data intake and query system (fig. 33), which in turn provides results to the requesting client device (paragraph 176).

“a first file system storage node comprising a plurality of servers” as a storage manager 140 includes index 215 comprising media agents (fig. 2A, paragraph 286);
“the second file system storage node connected to the first file system storage node” as secondary storage subsystem 118 connected to storage manager (fig. 1C);
“provide, by the first file system storage node, the data to the client device” as transmitting copies of file(s), by the media agents of the secondary storage subsystem to the client device 220 (paragraphs 288-289).  For example, transmission of File A Copy 285A1 from Storage Device 1 280A via Media Agent 1 270A to the client computing device 220 (e.g., for storage in the information store 230) completes prior to completion of transmission of File C Copy 285C2 to the client computing device 220 (paragraph 289).
Pal and Vi disclose searching data by nodes. These references are in the same field of the application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Vi’s teaching to Pal’s system in order to provide servers with a fast and efficient mechanism for locating data stored in the secondary storage devices, to allow efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations and/or reduce redundant data stored in the primary storage devices and further to implement parallel restore or retrieve files in secondary storages faster and efficiently.

As to claim 29, Pal and Vi teach the claimed limitations:
“in response to the request to access the data, pulling, by the plurality of servers of the first file system storage node in parallel, nearby data of the data from the second file system storage node of the file system storage cluster” as in response to the request to restore files A 235A, B 235B, C 235C, and D 235 D, obtaining, by a plurality of selected media agents of the storage manager (Vi: paragraphs 96, 99) in parallel, copies 285 of the requested files from the secondary storage of secondary storage subsystem 118 that includes storage devices (Vi: paragraphs 281-283, 287, figs. 1D, 2).  For example, Media Agent 1 270A and Media Agent 2 270B that are selected based on location connection among client, storage device with media agents e.g., same network LAN (Vi: paragraphs 282, 284).  
The secondary storage of the secondary storage system subsystem 118 is represented as a second file system. The first copy of copies is represented as data and the second copy of copies is represented as the nearby data.  To restore files is represented as to access data;
“storing, by the plurality of servers of the first file system storage node in parallel, the different partitions of the data and the nearby data in the first file system” as restoring, by the media agents of the secondary storage subsystem in parallel, copies of file(s)  (Vi: fig. 2A, paragraphs 275, 279, 303-304).  For example, Media Agent 1 270A and Media Agent 2 270B that are selected based on location connection among client, storage device with media agents e.g., same network LAN (Vi: paragraphs 282, 284).  The first copy of copies is represented as data and the second copy of copies is 
“providing, by the plurality of servers of the first file system storage node, the data and the nearby data to the client device” as transmitting copies of file(s), by the media agents of the secondary storage subsystem to the client device 220 (Vi: paragraphs 288-289).  For example, transmission of File A Copy 285A1 from Storage Device 1 280A via Media Agent 1 270A to the client computing device 220 (e.g., for storage in the information store 230) completes prior to completion of transmission of File C Copy 285C2 to the client computing device 220 (Vi: paragraph 289; Pal: paragraph 843).

As to claim 30, Pal and Vi teach the claimed limitations:
“wherein the first file system storage node and the second file system storage node are further configured to: in response to the request to access the data, pull, by the plurality of servers of the first file system storage node in parallel, nearby data of the data from the second file system storage node” as the first file system storage node and the second file system storage node are further configured to: in response to the request to restore files A 235A, B 235B, C 235C, and D 235 D, obtaining, by a plurality of selected media agents of the storage manager (Vi: paragraphs 96, 99) in parallel, copies 285 of the requested files from the secondary storage of secondary storage subsystem 118 that includes storage devices (Vi: paragraphs 281-283, 287, figs. 1D, 2).  For example, Media Agent 1 270A and Media Agent 2 270B that are selected based on 
The secondary storage of the secondary storage system subsystem 118 is represented as a second file system. The first copy of copies is represented as data and the second copy of copies is represented as the nearby data.  To restore files is represented as to access data;
“ store, by the plurality of servers of the first file system storage node in parallel, the different partitions of the data and the nearby data in the first file system” as restoring, by the media agents of the secondary storage subsystem in parallel, copies of file(s)  (Vi: fig. 2A, paragraphs 275, 279, 303-304).  For example, Media Agent 1 270A and Media Agent 2 270B that are selected based on location connection among client, storage device with media agents e.g., same network LAN (Vi: paragraphs 282, 284).  The first copy of copies is represented as data and the second copy of copies is represented as the nearby data.  Each worker node 3306 may store copies of one or more buckets from the common storage 4602 within the local cache, such that the buckets may be more rapidly searched by the worker node 3306 (Pal: paragraph 843);
“provide, by the first file system storage node, the data and the nearby data to the client device” as transmitting copies of file(s), by the media agents of the secondary storage subsystem to the client device 220 (Vi: paragraphs 288-289).  For example, transmission of File A Copy 285A1 from Storage Device 1 280A via Media Agent 1 270A to the client computing device 220 (e.g., for storage in the information store 230) completes prior to completion of transmission of File C Copy 285C2 to the client computing device 220 (Vi: paragraph 289; Pal: paragraph 843).

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Vi and further in view of Iwasaki et al (or hereinafter “Iwasaki”) (US 20170147451).
As to claims 2, 16, Pal does not explicitly teach the claimed limitation “the data includes first metadata of a directory of the second file system; and the nearby data includes second metadata of a subdirectory of the directory”.  
Iwasaki teaches the data in tape A e.g. file 1 includes filename or file link of a directory of a file system and the nearby  data e.g., file 2 includes filename or file link of the subdirectory of the directory (Iwasaki: fig. 13, paragraphs 39, 93, 98-99).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Iwasaki’s teaching to Pal’s system in order to eliminate need for reading all the files from a medium and writing the files to another storage in the restoration site and further to resume rapidly without taking much time for restoration or storing.

Claims 3, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Vi and further in view of Iwasaki and Ippili et al (US 20150074089).
 As to claims 3, 17, Pal does not explicitly teach the claimed limitation “wherein the second metadata includes a predefined number of levels of subdirectories of the directory”.  Ippili teaches as a depth limit indicating the number of levels of interest 
of subdirectories under the search directory (paragraph 66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Vi and further in view of Berman et al (US 20140074790)
As to claims 4, 18, Pal does not explicitly teach the claimed limitation “the data includes first content data of a file of the second file system; the nearby data includes second content data of the file; and the second content data is one of:  43FW Docket No.: 35554-44304/US contiguous to the first content data; or within an address space offset to an address space of the first content data”.  Berman teaches files in the metadata image, first file of files in the metadata image includes content data of a file of the file system and a next file of files in the metadata image as nearby data includes content data of a file (figs. 2, 7, paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Berman’s teaching to Pal’s system in order to bring back a file system into a memory or user as quickly as possible and further to allow the restoration of a file to a directory in the file system even if the directory name in the file system is changed subsequent to the restoration of the file system.

Claims 7, 9-11, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Vi and further in view of Oliner et al (or hereinafter “Oliner”) (US 20210110062).

wherein: the client device executes an application that generates the request to access the data; and the plurality of servers of the first file system storage node is further configured to: receive a working set of data associated with the application from the second file system storage node in parallel with receiving the data and the nearby data; and provide the working set of data to the client device.  
Oliner teaches a client device can include programs/applications that can be used to generate a request for content, to provide content, to render content, and/or to send and/or receive requests to and/or from other devices via the network (paragraph 236).  The search head as first file system storage node: receiving matching events from indexers of the data intake and query system in parallel with Displaying to client matching events that are retrieved received from data store 208 as first file system, and associated with the application (paragraphs 111-112).  The first matching event of matching events is represented as data.    The second matching event of matching events is represented as nearby data.   The third matching event of matching events is represented as a working set of data.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Oliner’s teaching to Pal’s system in order to effectively distribute the computational operations across nodes 

As to claims 9, 23, Pal, Vi and Oliner teach the claimed limitation “wherein the working set of data includes metadata associated with the application” as each result as working set of data includes time e.g., 4/28/14 as metadata associated with search interface as application (Oliner: fig. 6A, paragraphs 125-126, 236: Pal: figs. 1, 33, paragraphs 598, 604).

As to claims 10, 24, Pal, Vi, and Oliner teach the claimed limitation “wherein the working set of data includes content data associated with the application” as each result as working set of data includes content event associated with search interface as  application (Oliner: fig. 6A, paragraphs 125-126, 236: Pal: figs. 1, 33, paragraphs 598, 604).

As to claims 11, 25, Pal, Vi, Oliner teach the claimed limitation “the first file system storage node and the second file system storage node are connected via a network; and the data and the nearby data have a higher priority than the working set of data along the network” as a host device as first file system storage node and data intake and query system 108 are connected via a network (Oliner: fig. 1, paragraphs 79-80).  The events 8/26/12 on 11:11:03.00AM and 8/26/12 on 11.10.07.00 AM as the data and nearby data have higher likelihood of being accessed than event 8/26/12 @11:00. 39.000am as the working set along the network (Oliner: figs. 9A, 9B, paragraphs 111, 

As to claim 22, Pal and Vi teach the claimed limitation “a data orchestrator node connected to the first and second file system storage nodes, the data orchestrator node configured to 47FW Docket No.: 35554-44304/US configure the second file system storage node to push the working set of data to the first file system storage node in parallel with the first file system storage node pulling the data and the nearby data” as storage manager 140 as a orchestrator node connected to a primary storage device as the first file system storage node 104 and the second storage computing device 106 as the second file system storage node, configuring to pull copies from the second storage device 106 in response to restore the data from client device 102 (Vi: figs. 1C-1D, paragraphs 8, 137-139, 302; 285-287; Pal: paragraph 843).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Pal in view of Vi and further in view of Oliner and George et al (US 20120005154).
As to claim 8, Pal does not explicitly teach the claimed limitation: by a data orchestrator node connected to the first and second file system storage nodes, configuring the second file system storage node to push the working set of data to the first file system storage node in parallel with the first file system storage node pulling the data and the nearby data. 

The above information shows that a node A pushes a transaction of data to node B in parallel with other node pushes a transaction of data to node.  The other node pushes a transaction of data to node is not the first file system storage node pulling the data and the nearby data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention George’s teaching to Pal’s system in order to ensure data consistency between nodes of the cluster and further to fully exploit this high throughput, the reading and writing of data blocks must be parallelized as much as possible.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over 
Pal in view of Vi and further in view of George et al (US 20120005154).
As to claim 26, Ivan does not explicitly teach the claimed limitation a data orchestrator node connected to the first and second file system storage nodes, the data orchestrator node configured to configure the first file system storage node to pull the 
George teaches a master node connects to nodes in a cluster that includes node A and node B (paragraphs 62, 65-66).  The actions performed by existing node A may be performed concurrently by any number of other nodes in the cluster.  Thus, recovering Node B may simultaneously update its object store to reflect the committed transactions performed by any number of nodes in the cluster (paragraph 74).  A action includes replication e.g. Node A is replicating transaction 1: write B=A+3B and write B=C+2A to Node B (paragraph 45, fig. 4).
The above information shows that a node A pushes a transaction of data to node B in parallel with other node pushes a transaction of data to node.  The other node pushes a transaction of data to node is not the first file system storage node pulling the data and the nearby data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention George’s teaching to Pal’s system in order to ensure data consistency between nodes of the cluster and further to fully exploit this high throughput, the reading and writing of data blocks must be parallelized as much as possible.

Claims 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable Pal in view of Vi and further in view of Lasky et al (or hereinafter “Lasky”) (US 20140172791).
As to claims 13, 27, Pal does not explicitly teach the claimed limitation by a data orchestrator node connected to the first and second file system storage nodes, 
a data orchestrator node connected to the first and second file system storage nodes, the data orchestrator node configured to 48FW Docket No.: 35554-44304/US configure the second file system storage node to replicate a change in the file system at the second file system storage node to the first file system storage node.  
Lasky teaches file sharing system 103 as a data orchestrator node connected client 102’s local dataset 128 as first file system storage node and client 104’s data store 146, configuring the program settings manager of client 102 to provide a copy of local dataset 128' that includes the modified change set named "changeset1" and the new change set named "changeset2" to file sharing system 108 so that it may be applied to synchronize other instances of the program data store, such as program data store 146 (figs. 1, 2, paragraphs 23, 49, abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Lasky’s teaching to Pal’s system in order to modify the contents of file system so that such contents are consistent with the contents of shared file system and further to efficiently update an program data store that only needs a small number of incremental changes applied (e.g., only the changes represented by the last change set in the sequence).  This can improve processing efficiency both in terms of the speed and scope of the transaction.

Claims 14, 28 are rejected under 35 U.S.C. 103 as being unpatentable over 
Pal in view of Vi and further in view of Kodama (US 20130282799).

 by first file system storage node:  45FW Docket No.: 35554-44304/US pulling a timestamp associated with the data from the second file system storage node at a time subsequent to pulling the data; determining whether the timestamp is different from a prior timestamp of the data; and  in response to the timestamp being different from the prior time stamp, pulling another instance of the data from the second file storage node or 
wherein the first file system storage node is further configured to: pull a timestamp associated with the data from the second file system storage node at a time subsequent to pulling the data; determine whether the timestamp is different from a prior timestamp of the data; and in response to the timestamp being different from the prior time stamp, pull another instance of the data from the second file storage node.
Kodama teaches by an application data virtualization file server 3 as a first file system storage node: pulling the current update time associated with the data from management table at time subsequent to pulling the data; determining whether the current update time is different from previous update time; and in response to the current update time is different from previous update time, the server determines that the data is updated and the server  the application data virtualization file server 3 returns to step SP8 to repeatedly pulling another data in data management table for determining whether another data is updated or not (fig. 11, paragraphs 120- 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Kodama’s teaching to Pal’s system in order to arranges data in the search result in descending order of the number of copies so that important data .



















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169